Citation Nr: 0703876	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The veteran and his wife testified at a videoconference 
hearing held before the undersigned Acting Veterans Law Judge 
in August 2006.  A transcript of that hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.  It is as likely as not that the veteran's currently 
demonstrated hearing loss disability is the result of noise 
exposure during service. 

2.  It is as likely as not that the veteran's currently 
demonstrated tinnitus is the result of noise exposure during 
service. 



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1131 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has a hearing loss disability and 
tinnitus as a result of noise exposure while working as an 
aircraft mechanic in service.  For the reasons set forth 
below, the Board finds that the evidence supports the 
veteran's claims.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In 
addition, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With regard to the first element of a current disability for 
hearing loss, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4,000 HZ is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3,000, or 4,000 HZ is 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

At his hearing, the veteran testified that he was exposed to 
significant noise in the military while servicing "roaring" 
jet engines and firing aircraft weapons with ineffective ear 
protection.  He explained that he had complained on several 
occasions of ringing in his ears but was told by his 
commander that he was just dizzy and that the ringing would 
subside.  The veteran's wife also testified that she had 
noticed a decrease in his ability to hear as well as 
increased sensitivity to noise after he returned home from 
service.

Unfortunately, the veteran's service medical records have 
been destroyed and are no longer available.  Nevertheless, 
the Board finds the veteran's testimony of noise exposure in 
service is consistent with his DD Form 214, which shows that 
he worked as an aircraft mechanic.  Moreover, even if a 
hearing loss disability is not demonstrated at the time of 
separation from service, a veteran may nevertheless establish 
service connection by submitting evidence that a current 
hearing loss disability is related to service.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  

The first documented evidence of hearing loss is contained in 
a February 1973 report from J.W. III, M.D.  At that time, the 
veteran reported ringing in his ears and a history of noise 
trauma from "skeet shooting, etc."  Audiometric testing at 
that time revealed "a typical noise damage notch at 4000 Hz, 
with a 40 decibel nerve hearing loss at this frequency."  

Although this report suggests that the veteran had both a 
hearing loss disability and tinnitus as a result of noise 
trauma, it does not appear as though Dr. J.W. considered the 
veteran's history of noise exposure in service.  Instead, he 
merely recorded the veteran's history of noise exposure from 
"skeet shooting, etc."  However, the veteran clarified at 
his hearing that he had been skeet shooting on only one 
occasion.  

A June 1980 audiological evaluation report from a private 
clinic documented the veteran's hearing acuity and noted 
tinnitus in both ears, but unfortunately, does not include a 
medical opinion concerning the etiology or date of onset of 
the veteran's hearing loss and tinnitus.  

In an August 2003 letter, J.P., M.D., recorded the veteran's 
history of hearing loss and tinnitus dating back to 1961.  In 
particular, Dr. J.P. recorded the veteran's history of noise 
exposure in service as a jet mechanic as well as post-service 
noise exposure while working with saws.  Audiometric testing 
in both ears revealed that the auditory thresholds were over 
40 decibels in all but one of the frequencies listed in 
38 C.F.R. § 3.385.  Dr. J.P. concluded that this type of 
hearing loss was consistent with acoustic trauma, but did not 
specify whether the acoustic trauma occurred during service 
or after service.  In an addendum to that letter, Dr. J.P. 
added that the veteran had not worked around saws since 1990.  

The veteran was afforded a VA audiological examination in 
January 2004 to determine the etiology of his hearing loss 
disability and tinnitus.  Unfortunately, the examiner did not 
have the veteran's claim file to review.  However, she 
recorded the veteran's history of hearing loss and tinnitus 
since his last year in the Air Force.  She also recorded his 
history of post-service noise exposure, including working 
around power tools as a construction manager between 1967 and 
1990.  The audiological testing revealed the existence of 
hearing loss meeting the requirements of 38 C.F.R. § 3.385.  

In a March 2004 addendum report, the examiner indicated that 
she had reviewed the claims file.  Based on her review, she 
stated that the veteran's hearing loss and tinnitus were 
consistent with a history of noise exposure.  However, she 
added that it was not possible to establish a relationship 
between the hearing loss disability and tinnitus and the 
veteran's military noise exposure considering the fact that 
there are no service medical records and that the veteran has 
a history of occupational noise exposure after service. 

Nevertheless, the Board finds that service connection for 
bilateral hearing loss and tinnitus is warranted.  The Board 
recognizes that hearing loss and tinnitus were not documented 
until approximately 13 years after service.  However, the 
Board is sensitive to the fact that his service medical 
records, which may have shown treatment for hearing problems, 
were destroyed while in the government's possession.  Under 
these circumstances, the Board has a heightened obligation to 
carefully consider the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).

The Board also finds the veteran's statements concerning his 
hearing problems during service to be credible, as his DD 
Form 214 clearly confirms that he was most likely exposed to 
high levels of noise while working as an aircraft mechanic 
for almost four years while on active duty.  The veteran's 
credibility is further strengthened by statements provided by 
his wife, who noticed a decrease in the veteran's ability to 
hear as well as increased sensitivity to noise during and 
after service.  See Smith v. Derwinski, 1 Vet.App. 235, 237 
(1991).

Thus, the evidence as to whether the veteran's bilateral 
hearing loss and tinnitus are related to service is in 
relative equipoise.  See Ashley v. Brown, 6 Vet.App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Given the veteran's credible testimony regarding inservice 
acoustic trauma and documented tinnitus and hearing loss 
meeting the requisite VA criteria, any doubt is resolved in 
the veteran's favor and service connection for bilateral 
hearing loss and tinnitus is granted.

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties pursuant to the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 
et seq.  In other words, the Board finds that no further 
notification or assistance would be helpful, and deciding the 
appeal at this time is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


